Citation Nr: 0937016	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  00-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to 
September 1979.  He also had three months of prior active 
service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1997 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

This case was the subject of a Board remand dated in 
September 2003, and a Board decision dated in March 2006.  In 
a March 2008 Order, the Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Partial Remand of the 
parties.  The Court thereby vacated and remanded only those 
parts of the Board's March 2006 decision that denied an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine and denied entitlement to service 
connection for a left knee disorder, to include as secondary 
to service-connected bilateral pes planus.  In August 2008, 
the Board remanded this case to the agency of original 
jurisdiction for compliance with the Court's Order.

In the parties' March 2008 Joint Motion for Partial Remand, 
as effectuated by the Court's March 2008 Order, it was 
indicated that the Veteran did not contest that portion of 
the Board's March 2006 decision that granted a separate 10 
percent disability rating for neurologic manifestations of 
degenerative disc disease effective September 26, 2003.  
Thus, the Board's March 2006 decision is final in this 
regard, and the Board no longer has appellate jurisdiction to 
address the matter of the effective date or rating assigned 
for the separate 10 percent rating for neurologic 
manifestations of the Veteran's degenerative disc disease.  
See 38 U.S.C.A. § 7104.  

However, the Board notes that the separate 10 percent 
disability rating for neurologic manifestations of 
degenerative disc disease effective September 26, 2003, as 
awarded in the Board's March 2006 rating decision, is not 
reflected in rating decisions or the attached rating sheets 
issued subsequent to the Board's March 2006 decision.  The 
matter of implementation of the separate 10 percent 
disability rating for neurologic manifestations of 
degenerative disc disease effective September 26, 2003, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the full pendency of the Veteran's claim, the 
competent medical evidence shows the Veteran's degenerative 
disc disease of the lumbar spine is at most manifested by 
complaints of pain productive of severe limitation of motion.

2.  For the period from September 23, 2002, to September 25, 
2003, the Veteran experienced no more than mild neurologic 
deficit.

3.  The Veteran's symptoms of degenerative disc disease are 
no more than intermittent and are mild to moderate rather 
than pronounced.

4.  The Veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

5.  There is no competent medical evidence of a diagnosed 
disability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease (considered apart from 
a separately assigned rating of 10 percent for neurologic 
manifestations of the service-connected degenerative disc 
disease of the lumbar spine, effective from September 26, 
2003) have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, 5243  (as in effect from 
September 26, 2003); 38 C.F.R. § 3.321(b) (2008).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2008); 38 C.F.R. § 3.310 (as effective prior to October 10, 
2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

Generally, where a rating decision on appeal has granted the 
Veteran's claim of entitlement to service connection, the 
claim has been substantiated, and the filing of a notice of 
disagreement with the initial rating does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
However, the VCAA had not been enacted as of the date of the 
award of service connection in this case, by a rating 
decision dated in October 1999, and as a result, the Veteran 
was not afforded notice compliant with the VCAA.  A new 
paragraph (b)(3) was added to 38 CFR 3.159, effective May 30, 
2008, which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  To avoid any confusion, 
however, the preamble to the final rule notes that VA may 
continue to have an obligation to provide adequate section 
5103(a) notice despite receipt of a notice of disagreement if 
the claim was denied and compliant notice was not previously 
provided.   Here, since the VCAA was not yet enacted, 
compliant notice could not have been previously provided, and 
VCAA notice is therefore arguably required with respect to 
the Veteran's initial rating claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, the Court's decision in Vazquez-Flores 
as to these very specific VCAA requirements, such as those 
regarding alternative applicable diagnostic codes and effects 
on daily living, was very recently vacated and remanded by 
the Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), Nos. 2008-
7150, 2008-7115 (September 4, 2009). 

VCAA letters dated in April 2004 and August 2004 explained 
the evidence necessary to substantiate the claim for service 
connection for left knee disability, and generally explained 
the evidence required to substantiate the Veteran's claim for 
a higher initial rating for low back disability.  The August 
2004 letter specifically addressed what was required to 
establish a claim for secondary service connection.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.

In addition, an October 2008 VCAA letter again described the 
evidence necessary to substantiate the claim for service 
connection for left knee disability, and further provided 
notice compliant with respect to a claim for service 
connection more specifically addressed what was required to 
establish a higher disability rating.  Further, the October 
2008 VCAA letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  In addition, a 
May 2009 VCAA notice letter specifically addressed the matter 
of the evidence required to substantiate the Veteran's claim 
for service connection for left knee disability as secondary 
to service-connected pes planus, and set forth the respective 
duties of VA and the Veteran in obtaining evidence in support 
of his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter, 
most recently in June 2009.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Additionally, the Board notes that the Veteran's attorney has 
a professional responsibility to have adequate knowledge of 
VA laws and regulations as to what is required to support a 
claim for benefits before VA, and the relative roles of VA 
and the claimant in obtaining and providing evidence.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error"). 

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  The VA examinations are based on a review of 
the claims files, have addressed the matters presented on the 
merits by this appeal, including all relevant rating 
criteria, and provide well-reasoned rationales for all 
opinions provided.  The examinations are therefore  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the 
claims files contain the Veteran's statements in support of 
his claims.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Higher Initial Rating Low Back Disability

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice during the period in 
question.  The first amendment, affecting Diagnostic code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  

The new regulations may only be applied from the date they 
became effective forward, regardless of whether the new 
criteria are more favorable to the claim; however, as of the 
effective date of new regulations that took effect during the 
pendency of the claim, the Veteran's claim should be rated 
pursuant to the set of criteria which is more favorable to 
his claim.  See VAOPGCPREC 3-2000.  

Increased rating- degenerative disc disease of the lumbar 
spine, prior to September 23, 2002.

The Board will first consider whether a rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
is justified based on the schedular criteria in effect prior 
to September 23, 2002.

Examination of the lumbosacral spine was neurologically and 
orthopedically normal at a VA examination in November 1996.  
A March 1997 examination report from the Oklahoma Disability 
Determination Division indicates that the Veteran's flexion 
of the lumbosacral spine was only to 21 degrees out of 90, 
and his extension was only to 7 degrees.  Both flexion and 
extension prompted complaints of severe pain.  Such findings 
arguably indicate severe limitation of motion that may 
justify a 40 percent evaluation under Diagnostic Code 5292.  
However, additional examination results from the State of 
Oklahoma Disability Determination Division also dated in 
March 1997 reflect flexion to 80 degrees and extension to 30 
degrees, an inconsistency that was noted and documented by 
the State of Oklahoma Disability Determination Division in 
April 1997.  A determination was made, apparently by an 
examining clinician, that the greater ranges of motion were 
correct, and that the lesser ranges of motion were a result 
of incorrect transcription. 
  
Prior to September 26, 2003, Diagnostic Code 5292, concerning 
limitation of motion of the lumbar spine, provides a maximum 
benefit of 40 percent.  Thus, a higher initial rating is not 
possible under that Code section.  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating applies 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Diagnostic Code 5295 does not afford a rating in excess of 40 
percent.  As such, this Code section cannot serve as a basis 
for a higher evaluation here.  

Because there is no showing of vertebral fracture or 
ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for 
application.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, with 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  Mild intervertebral disc syndrome is rated as 10 
percent disabling.  Where the condition is postoperative and 
cured, it is rated as noncompensably (0 percent) disabling.

In determining whether a higher rating is warranted pursuant 
to Diagnostic Code 5293, the Board has reviewed the pertinent 
clinical evidence of record.  A January 1998 report from a 
private chiropractor, Dr. J.P.K., showed muscle spasm.  
Electric Muscle Stimulation was recommended to reduce such 
spasms.  No spasm was noted on VA examination in June 1998.  
Regarding neurologic findings, an April 1998 CT scan of the 
lumbar spine yielded an impression of right lumbar 
radiculopathy.  Moreover, a May 1998 treatment record from 
Muskogee Regional Medical Center revealed decreased reflex in 
one knee.  Gait testing at that time showed difficulty with 
toe walking and straight leg raise on the right caused 
radicular pain into the thigh.  There was also decreased 
sensation in the posterior lateral thigh and calf on the 
right side.  Additionally, VA examination in March 2000 
revealed decreased pinprick sensation in both feet in a 
socking glove pattern, but the examiner noted that such was 
more compatible with diabetic neuropathy than with lumbar 
radiculopathy.  A May 2000 report from Central States 
Orthopedic noted that EMG and nerve conduction studies 
strongly suggested peripheral neuropathy, that an MRI did not 
show any evidence of disc herniation, and that neurologic 
examination did reveal a radiculopathy.  The treating 
physician advised the Veteran that he had a risk factor for 
peripheral neuropathy (insulin-dependent diabetes), and that 
peripheral neuropathy may have accounted for his leg pain.

There is significant evidence to demonstrate that the 
Veteran's symptoms were intermittent and less than 
pronounced.  At a VA examination in November 1996 examination 
of the back was normal on neurological and orthopedic 
examination.  A private March 1997 examination (conducted for 
SSA disability determination purposes) does reveal 
neurosensory deficit in the right lower extremity.  However, 
such deficit was described as mild.  An August 1998 treatment 
report written by C. B. F., M.D., showed normal sensation in 
the lower extremities, with equal deep tendon reflexes and a 
negative straight leg raise.  Similarly, an April 2000 record 
from Central States Orthopedic indicated a negative sciatic 
stretch test, symmetrical reflexes and no motor weakness.  
Additionally, a March 2001 record from Oklahoma Sports 
Science and Orthopaedics indicated that there were no focal 
neurological defects.  Other than mild hamstring tightness 
bilaterally to straight leg raise, neurologic testing was 
unremarkable.  

Based on the foregoing, the Board concludes that the above 
symptoms are better approximated by the criteria for the 40 
percent evaluation presently assigned for the period in 
question than by the criteria for the next-higher 60 percent 
evaluation under Diagnostic Code 5293.  This is because the 
symptoms are shown to have been mild to moderate rather than 
pronounced and very much of an intermittent nature, to the 
extent that there were completely negative findings at some 
examinations.  Accordingly, the Veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

In conclusion, the evidence supports a rating of no higher 
than 40 percent rating for the Veteran's degenerative disc 
disease of the lumbar spine prior to September 23, 2002. 

From September 23, 2002, to September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 10 percent rating is warranted 
for incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to this newer version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  There is no evidence of any bed rest prescribed by a 
physician.  Therefore, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for the next higher rating of 
60 percent due to incapacitating episodes.

Also under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating.

The Board will first analyze the orthopedic manifestations of 
the Veteran's degenerative disc disease of the lumbar spine.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

The evidence of record does not contain range of motion 
findings between September 23, 2002, and September 26, 2003, 
the period during which the revised version of Diagnostic 
Code 5293 was in effect.  However, 38 C.F.R. § 4.1 provides 
that the recorded medical history is for consideration in 
determining the current level of impairment.  Therefore, it 
is appropriate to consider range of motion findings contained 
in a March 2000 VA examination report in evaluating the 
severity of the orthopedic manifestations of the Veteran's 
degenerative disc disease of the lumbar spine during the 
period in question.  

The March 2000 VA examination revealed flexion of the spine 
from 0 to 17 degrees.  Extension was from 0 to 24 degrees.  
The Veteran had lateral rotation from 0 to 32 degrees to the 
right and from 0 to 38 degrees to the left.  He had lateral 
bending from 0 to 26 degrees to the right and from 0 to 41 
degrees to the left.  The Veteran was noted to have more 
range of motion but refused to go further due to subjective 
complaints of pain.  The examiner commented that the Veteran 
had moderate functional loss from his degenerative disc 
disease of the lumbar spine.  

This evidence arguably supports a finding of severe 
limitation of motion.  In so finding, the Board acknowledges 
the range of motion results in March 2000 reflecting very 
limited flexion of the spine, from only 0 to 17 degrees.  In 
reaching the above conclusion, however, the Board further 
acknowledges the VA examiner's comments that the Veteran's 
range of motion was greater than reflected in the motion 
testing.  A finding of severe limitation of lumbar motion 
further recognizes additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Board notes the Veteran's complaints of constant back 
pain and stiffness, raised at the March 2000 VA examination.  
He further reported that he was taking Feldene and Tylenol 
for such pain.  He added that his back pain limited his 
walking to 15 to 20 yards and limited his lifting to 5 to 10 
pounds.  A 40 percent evaluation applies under Diagnostic 
Code 5292 is the highest schedular rating under that Code for 
the orthopedic manifestations of the Veteran's degenerative 
disc disease of the lumbar spine.  

No alternate Code sections afford a rating in excess of that 
amount.  As the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, Diagnostic Codes 5286 and 5289 are not for application.  
Moreover, Diagnostic Code 5295, for lumbosacral strain, does 
not provide a rating in excess of 40 percent.  There are no 
other relevant Code sections to consider in evaluating 
orthopedic manifestations.  

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 8522 
to 8530 are potentially applicable.  

At a VA examination in November 1996, flexion was to 90 
degrees, extension to 30 degrees, lateral flexion to 75 
degrees, and rotation to 60 degrees.  There was no evidence 
of pain on motion.  There were no neurological problems.  The 
diagnosis was normal back, no significant problem detected. 

Regarding neurologic findings, the March 2000 VA examination 
report revealed decreased pinprick sensation in both feet in 
a socking glove pattern, but the examiner noted that such was 
more compatible with diabetic neuropathy than with lumbar 
radiculopathy.  A subsequent April 2000 record from Central 
States Orthopedic indicated a negative sciatic stretch test, 
symmetrical reflexes and no motor weakness.  A May 2000 
report from Central States Orthopedic noted that EMG studies 
suggested peripheral neuropathy.  A March 2001 treatment 
record from Oklahoma Sports Science and Orthopaedics revealed 
mild hamstring tightness bilaterally to straight leg raise.  
Neurologic testing was otherwise unremarkable at that time.  

More recently, a July 2002 VA outpatient treatment report 
reveals intact sensation and 5/5 strength in all extremities.  
At that time, patellar, biceps and brachioradialis reflexes 
were 2+ and symmetrical bilaterally.  Achilles reflex was 1+ 
with facilitation.  Coordination and gait were normal.  
Identical findings were noted in a subsequent September 2002 
VA clinical report. 

The Board finds that the medical evidence detailed above 
warrants a finding of no more than mild neurological 
manifestations of the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  In supporting 
this conclusion, the results most proximate to the period 
from September 23, 2002, and September 25, 2003, reflect 
little or no neurologic deficit attributable to degenerative 
disc disease of the lumbar spine.    

As the medical evidence does not specifically state which 
nerves were affected by the Veteran's low back disability, 
the Board will apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the Veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the Veteran is entitled to 
no more than a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

As instructed by the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the Veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
Veteran is entitled to a 40 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The Veteran's other service-connected 
disabilities for which he is assigned compensable evaluations 
include bilateral pes planus (30 percent disabling) and a 
right knee disorder (10 percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's ratings as set forth above, an evaluation of 70 
percent is derived.  These combined ratings do not exceed the 
combined 70 percent evaluation currently in effect.  
Therefore, 
the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 to September 25, 2003, does not 
entitle the Veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, a grant of such separate 
ratings is not for application here.  Rather, the current 
single rating of 40 percent for degenerative disc disease of 
the lumbar spine remains in effect from September 23, 2002 
through September 25, 2003.

Period from September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were again revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2005).  Under these relevant 
provisions, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Finally, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

At a January 2005 examination by the State of Oklahoma 
Disability Division, deep tendon reflexes for all upper and 
lower extremities were 1+ and symmetrical.  Upper and lower 
extremity strength was 5/5 bilaterally.  There were no focal 
sensory deficits appreciated.  Babinski's was negative.  Toe 
and heel walking were weak bilaterally.  Range of motion of 
the lumbosacral spine was extension to 10 degrees, flexion to 
40 degrees, left lateral flexion 20 degrees, and right 
lateral flexion 20 degrees.  

At a June 2005 VA examination, the Veteran was noted to have 
diminished patellar reflexes, consistent with a finding of 
mild neurologic impairment.  More than mild impairment was 
not shown, as Babinski test was negative, ankle reflexes were 
normal and sensory function was objectively intact.  

The Veteran is in receipt of the maximum schedular rating 
available under the earlier criteria contain in Diagnostic 
Codes 5292 and 5295, and there is no showing of pronounced or 
more than intermittent symptoms of degenerative disc disease 
pursuant to the version of Diagnostic Code 5293 in effect 
prior to September 26, 2003.

The competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the General Rating Formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5242, and 5243.  A finding of 
ankylosis of the lumbar spine is required in order for the 
Veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Moreover, the competent evidence does not reveal 
significant additional functional limitation due to factors 
such as pain and weakness from which it may be concluded that 
the Veteran's disability picture is most comparable to the 
next-higher 50 percent evaluation under the General Rating 
Formula for the spine.  To the contrary, VA examination in 
June 2005 shows that there is no weakness or tenderness of 
the back.  Motor function was intact without any weakness or 
atrophy.  No incoordination was noted with range of motion.  
The examiner was unable to determine whether there was 
limitation due to pain or fatigue with repetitive use; 
however, under any reasonable reading of the record, 
significant functional range of motion of the back remained, 
and no condition approximating ankylosis was present.  

Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine for the period from September 26, 2003.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome, because there is no evidence of 
incapacitating (to include best rest prescribed by a 
physician) episodes for the period from September 26, 2003, 
forward.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, the rater is to separately 
evaluate any associated objective neurologic abnormalities.  
Moreover, unlike under the schedular criteria in effect from 
September 23, 2002, to September 26, 2003, assignment of a 
neurologic rating is not dependent on whether it results in 
an increase to the Veteran's combined rating for all 
disabilities.  

As noted in the introduction section of this decision, above, 
in its March 2006 decision in this matter, the Board granted 
a 10 percent separate rating for neurologic manifestations of 
the Veteran's degenerative disc disease of the lumbar spine, 
based in part on results of a June 2005 VA examination, 
effective beginning September 26, 2003.  The Veteran did not 
contest this finding in his appeal to the Court, and the 
parties' Joint Motion for Partial Remand as implemented by 
the Court's March 2008 Order left this section of the Board's 
determination in this regard intact.  As such, that portion 
of the Board's March 2006 decision that assigned a separate 
10 percent rating for neurologic manifestations of 
degenerative disc disease is final and is not for current 
consideration by the Board.  See 38 U.S.C.A. § 7104. 

Additionally, it is noted that the Veteran's lumbar spine 
disability involves a scar.  Therefore, the Board has 
considered whether the Veteran is entitled to a separate 
rating for such scar.  Disabilities of the skin are addressed 
under 38 C.F.R. § 4.118.  It is observed that revisions were 
made to 38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Upon VA examination in 
March 2000 and June 2005, the Veteran's surgical scar was 
described as well healed.  The Veteran has not raised any 
complaints referable to the scar.  For these reasons, 
assignment of a separate evaluation for a lumbar spine 
surgical scar is not warranted.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court has 
indicated can be assigned in this type of case.  However, 
upon reviewing the longitudinal record in this case, and as 
discussed in detail above, the Board finds that at no time 
since the effective date for service connection for low back 
disability has his condition been more disabling than as 
currently rated under this decision.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  The governing norm in such exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board notes that although the Veteran underwent surgery for 
lumbar disc disease in May 1998 and December 1998, there is 
no evidence in the claims files of frequent periods of 
hospitalization for this condition.  The Board further notes 
indications in the claims files that the Veteran still had 
significant range of motion of the low back and was generally 
able to walk normally, despite his apparent attempts to 
indicate otherwise at, for example, his February 1999 VA 
examination.  In this regard, a March 2000 VA examiner opined 
that the Veteran had moderate functional loss, and did not 
indicate any unusual or exceptional factors; no exceptional 
factors are reflected in a January 2005 examination by the 
State of Oklahoma Disability Determination Division, and a 
June 2005 VA examiner opined that the Veteran had mild to 
moderate functional loss.  There is nothing to show that 
degenerative disc disease of the lumbar spine as resulted in 
marked interference with employment, in excess of what is 
contemplated by a rating of 40 percent under the applicable 
schedular criteria.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Service Connection Left Knee Disability

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), as effective October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran. 

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim." 

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records are silent for complaints relating 
to the left knee.  Clinical evaluation of the lower 
extremities at a service discharge examination in August 1979 
was normal.  There is no diagnosis or other indication of 
arthritis of the left knee within one year of active service.  
Accordingly, a presumption of service connection for left 
knee disability is not warranted pursuant to the provisions 
of 38 C.F.R. §§ 3.307 and 3.309(a).

The post-service medical records do not reveal any diagnoses 
of a condition or malady with respect to the left knee.  As 
will be discussed in detail below, treatment reports do 
reveal complaints of left knee pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran contends that his left knee problems are 
secondary to service-connected disability; in particular, pes 
planus.  As noted, service connection may be established for 
disability which is proximately due to or aggravated by 
service-connected disability.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a); Allen, supra.  

At a VA examination in November 1996, the Veteran was found 
to have normal knees, and specifically asserted that there 
were no significant sequelae to flat feet.  On examination of 
the knees there was no subluxation or instability, and 
examination no the knees was totally normal.  Flexion was to 
120 degrees in both knees and extension to 5 degrees.  A 
November 1996 VA X-ray of the left knee was normal.  A 
December 1996 letter written by E. P. L., D.P.M. indicated a 
diagnosis of pes planus.  It was noted that such pes planus 
would cause leg, calf, knee and lower back pain.  A March 
1997 examination report from the State of Oklahoma Disability 
Determination Division indicates that the Veteran had chronic 
calf and knee pains, probably related to early diabetic 
neuropathy.  The examiner specifically stated that there was 
no evidence of any atrophy or joint tenderness to the 
palpation of the knees, nor was there any sign of deformity 
knees.  A January 1998 report written by Dr. J. P. K. relates 
the Veteran's knee pain to pes planus (although the letter 
appears to relate solely to the right knee and not the left).  
At a January 1998 VA examination for pes planus, no gait 
abnormality was noted.  A June 1998 VA X-ray of the left knee 
was normal.  

On VA examination in February 1999 there was no effusion of 
the knee.  Anterior and posterior drawer tests were negative.  
There was no medial or lateral laxity.  The Veteran would not 
bend the knee at all and would not let the examiner bend it, 
not even 2 degrees.  The examiner asserted that it was 
important to note that the Veteran's range of motion markedly 
decreased at the time of the examination, but that upon 
observing him away from the examination he was able to flex 
his knees to 90 degrees.  Thus, the examiner opined, the 
ranges of motion given were not an accurate reflection of 
true range of motion.  Nevertheless, the examiner did believe 
the Veteran had some chronic right knee strain (emphasis 
added-the Veteran has been granted entitlement to service 
connection for right knee disability).  The examiner stated 
that the Veteran's pes planus caused alterations to his gait 
and stance, likely causing or at least amplifying his knee 
discomfort.  

In a letter dated in February 2001, T.K., M.D., wrote that 
the Veteran had limitation as far as movement of his knees.  
Dr. T.K. notes that the Veteran's range of motion sheet 
revealed flexion of 70 degrees.  He further noted that the 
Veteran complained of pain in his back, which prevented him 
from flexing his knees further.  He opined that the Veteran 
did not have intrinsic abnormalities involving his knees that 
limited his motion, but rather pain in his back.  

At a January 2005 examination by the State of Oklahoma 
Disability Division, the Veteran stated he had frequent 
difficulty with his knees giving out.  He was noted to have 
normal ranges of motion, except where otherwise noted, and 
range of motion of the knees was not noted.  The diagnoses 
were chronic back pain secondary to lumbar disc disease; 
chronic knee pain; chronic foot pain; mild obesity; 
hypercholesterolemia; insulin dependent diabetes; and 
hypertension.

While some of the opinions and findings discussed above may 
superficially appear to support the Veteran's contention of 
secondary service connection, the Board interprets them as 
the Veteran experiencing knee discomfort and pain due to pes 
planus, diabetic neuropathy, and back disability, but in the 
words of Dr. T.K. in February 2001, without "intrinsic 
abnormalities involving the knees."  This is similar to a 
finding by an examiner for the State of Oklahoma Disability 
Determination Division in March 1997 that although the 
Veteran had chronic knee and calf pains, this was likely due 
to early diabetic neuropathy, and that there was no sign of 
any deformity of the knees and no evidence of atrophy or 
joint tenderness to palpation of the knees.  The Board 
further accepts the February 1999 VA examiner's opinion 
essentially to the effect that the Veteran was not credible 
in his behavior and reporting of symptoms on examination of 
range of motion of the knees.  Similar behavior with respect 
to examination of the back or knees was noted at June 1998, 
March 2000, and June 2005 VA examinations.  Thus, the Board 
finds the Veteran less than fully credible in his reporting 
of symptoms and response to attempts to examine him.  In the 
Board's view, the medical evidence consistently indicates 
that the Veteran has pes planus, diabetic neuropathy and back 
disability severe enough to result in discomfort and pain in 
the knees, but with no diagnosable disability of the left 
knee.  The Board can find no diagnosed condition of the left 
knee, and there is competent medical evidence, as reported 
above, indicating that the Veteran has no disability or 
abnormality of the left knee.  Consequently, because the 
preponderance of the evidence indicates that the Veteran has 
not had a diagnosable left knee disability at any point 
during the pendency of his claim, entitlement to service 
connection for left knee disability is not warranted.  
Without a diagnosed disability of the left knee, the criteria 
for service connection, whether on a direct or secondary 
basis, are not met.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine (considered 
apart from a separately assigned rating of 10 percent for 
neurologic manifestations of the service-connected 
degenerative disc disease of the lumbar spine, effective from 
September 26, 2003) is denied.

Entitlement to service connection for left knee disability is 
denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


